Title: From Thomas Jefferson to John Trumbull, 9 September 1789
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Sep. 9. 1789.

I this day write to Mr. Lackington to make up some books for me and deliver them to you to be sent by the Diligence. If he has all of them they will amount to about two guineas and a half. If no other means should occur of remitting to you whatever balance I may owe you, could it not be done thro’ the channel of Mr. Parker? I will pay it to any body he pleases here for his use, if he will be as good as advance it to you. Within an hour after you left us I was taken with an illness which confined me to my chamber six days. I am now getting about. I do not yet hear of any ship that suits me. I inclose you two letters for Mr. Cutting not knowing his address. I am with great esteem Dear Sir Your friend & servt.,

Th: Jefferson

